DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation "the at least one electrode" in lines 1-2; Claim 18 recites the limitation "the at least one electrode" in line 1; Claim 23 recites the limitation "the at least one electrode" in lines 1-2; and Claim 26 recites the limitation "the at least one electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent support in the preceding claim 1 for “electrode contact” but not for simply “electrode”. 
Claims 16, 23 and 26 are further indefinite, since it is unclear what “score” is being computed for the at least one electrode (or the at least one electrode contact).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 14-15, 17-19, 21, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, and 24-27 of copending Application No. 16/812,947, also under current examination by Examiner. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 17, and 19 are obvious in view of copending claims 1 and 11, directed to positioning at least one electrode adjacent a nerve (copending claims it as HGN), and delivering an electrical pulse train to the electrode to treat an ailment (copending is for treating OSA), wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude which trigger more peripherally located nerve fascicles, and the electrical pulse train has a subsequent higher stimulating current or voltage amplitude which trigger more centrally located nerve fascicles but not the more peripherally located nerve fascicle. Instant claim 2 and copending claim 3 both recite nerve diameter ranges of 2.5-4mm. Instant claim 3 is obvious in view of copending claim 1, which recites electrodes circumferentially disposed around the nerve. Instant claims 4-6 are obvious in view of copending claims 1 and 6-8 (claim 1 recites a plurality of electrode contacts; claims 6-7 recite circumferentially spanning electrode contacts; claim 8 recites “each pair” of adjacent electrode contacts), wherein the combination of the copending claims renders obvious the feature of axially aligning the electrode contacts when positioning them about the nerve trunk, and a plurality of electrode contacts such as at least three or at least six is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Instant claims 7-8 are obvious in view of copending claims 6-7, respectively, which recite 180 and 270 degree arc spans of the electrode contacts being circumferentially positioned around the HGN trunk. Instant claim 9 is obvious in view of copending claim 8, which recites the same center-to-center spacing properties. Instant claim 10 is obvious in view of copending claim 9, which recites sequentially delivering the electrical pulse train to each set of electrode contacts in a bipolar mode. Instant claims 14-15 and 21 are obvious in view of copending claim 1, which recites measuring for efficacy of the delivered electrical pulse train in treating an ailment of a patient, wherein the instant “physiological parameter” of instant claim 1 is comparable to the narrower recitation of the copending claim, reciting an electrical potential generated by the muscle cells of the tongue, which is also recited in instant claim 21. Instant claim 18 is obvious in view of copending claim 25, reciting the at least one electrode contact is located on the HGN trunk proximal to a medial branch of the HGN trunk. Instant claim 24 is obvious in view of copending claims 1 and 26-27, which recite using EMG sensors to measure electrical potential generated by the muscle cells of the tongue in response to the electrical pulse train delivered to the HGN in treating the ailment of the patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-13, 20-23, and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/812,947 (as applied above) in view of claims 1, 3-6, 8, 11, 16-18, 20, and 22 of copending Application No. 17/083,532 (also under current examination by Examiner). Instant claims 11-13 are obvious in view of the combination of copending claim 1 of 16/812,947 above, in view of copending claims 4-6 of 17/083,532, directed to a similar invention which senses for physiological artifacts caused by respiration and synchronizes the electrical pulse train to the respiration based on the sensed physiological artifacts (copending ‘532 claim 4); the sensing includes determining the next projected onset of an inspiratory phase of the respiratory cycle, and delivering the electrical pulse train immediately before, at, or after the next projected onset of the inspiratory phase (copending ‘532 claim 5); and storing the data representative of the sensed physiological artifacts (copending ‘532 claim 6). Instant claim 20 is obvious in further view of copending ‘532 claim 20, which recites sensing physiological artifacts that are caused by respiration using sensors of at least one of an accelerometer, a gyroscope, a pressure sensor, a bioimpedance sensor, an ECG electrode, and a temperature sensor. Instant claims 21-23 and 25-26 are obvious in further view of copending ‘532 claims 16-18 and 20-22, directed to a sensor of an oral appliance (an inertial sensor comprising an accelerometer or a gyroscope - copending ‘532 claim 17; instant claim 22) for measuring tongue movement based on delivery of an electrical pulse train to the HGN (copending ‘532 claim 16; instant claim 21), computing a score based on the measured tongue movement (copending ‘532 claim 18; instant claim 23), placing an EMG sensor on or in the neck (copending ‘532 claim 25; instant claim 25), and computing a score based on measured electrical potential generated by the muscle cells of the tongue (copending ‘532 claim 22; instant claim 26). Instant claims 27-30 are obvious in further view of copending ‘532 claims 1, 3, and 11, directed to toggling the neurostimulator ON/OFF based on taps (copending ‘532 claim 1; instant claim 27) using an inertial sensor (copending ‘532 claim 3; instant claim 28) comprising an accelerometer or a gyroscope (copending ‘532 claim 3; instant claim 29), and/or toggling ON/OFF in response to sensing a magnetic field from an external magnet (copending ‘532 claim 11; instant claim 30).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, 17-21, and 24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bolea et al (2014/0228905 A1, hereinafter “Bolea”).
Regarding claims 1, 3-5, 14-15, 17, 19, 21, and 24, Bolea shows a method of circumferentially disposing a plurality of electrode contacts 216 around a trunk of a hypoglossal nerve (HGN) (Figs. 21A-21B showing at least three electrode contacts 216 that are axially aligned with each other, para. 0189, describing a nerve cuff, and para. 0162, describing positioning the electrodes to a specific part of the HGN, including the trunk; para. 0164-0165 also describe suitable nerve stimulation sites, including the HGN trunk in the last sentence of para. 0165) for treating obstructive sleep apnea (OSA) (para. 0421). Bolea teaches that the electrodes can be arranged in a manner appropriate to the stimulation delivery needed, in plurality of electrodes and grouped as sets of electrodes (para. 0243-0244), selectable electrode contacts (para. 0221), and selecting combinations of the electrode contacts to steer delivery of electrical stimulation (para. 0402, 0711). Bolea shows, that when selecting combinations of electrode contacts, that Bolea tries different combinations and tests the results of each combination (para. 0402).  Bolea shows that the stimulation delivery comprises delivering an electrical pulse train to at least one of the electrode contacts (para. 0246, describing that signal delivery does not interfere with delivery to other electrodes; para. 0421, describing sequential stimulation delivery in between sensing periods). 
Bolea shows measuring a physiological parameter of the patient indication of an efficacy of the delivered electrical pulse train to the HGN in treating obstructive sleep apnea (OSA) (para. 0267, wherein the physiological parameter relates to respiration/inspiration), wherein the physiological parameter further includes an electrical potential generated by the muscle cells of a tongue of the patient, by means of EMG sensors in contact with the tongue by means of a worn oral appliance (Figs. 53-56 showing oral appliances 530, 540, 550, and 560, respectively, having electrodes/sensors 534, 544, 554, and 562/564 respectively, which are in surface contact with the tongue; para. 0394-0395 and 0397-0399 describe surface contact with the tongue; para. 0400 expressly describes that the surface electrodes measure EMG activity, or electrical potential of the muscle cells, of the tongue), and modulating electrical signal delivery based on feedback from the measured EMG activity (para. 0412, 0558).
Regarding Bolea’s selectable electrode contacts (para. 0221) for delivering the electrical pulse train, Bolea shows determining optimal electrode combinations (para. 0402) and to provide appropriate stimulation to the nerve, such that Bolea shows selecting electrode contacts based on the measured physiological parameter (comprising EMG activity, above) by way of selecting the stimulation mode that targets specific stimulation to the electrodes for the appropriate stimulation pattern (para. 0580-0581, 0656). Bolea shows training and/or programming the neurostimulation system according to the aforementioned feedback, to trigger for a stimulation treatment (para. 0129, 0267) and use that to learn what are the effective stimulation settings (including electrode combinations) and stimulation parameters for a measured electrical potential that triggers for the needed stimulation treatment (para. 0410 – changing parameters to steer the stimulation field, and to train the system to learn effective patterns for later selection and use based on the measured OSA condition; para. 0411 – training/learning stimulation settings including selecting electrodes according to location; para. 0413-0414 – wherein the system is taught or programmed according to assessment of the most effective stimulation parameters and settings to treat the detected OSA) , such that Bolea shows tracking feedback for how well the system responds to a triggered stimulation, and if that stimulation is effective and modulating the parameters and settings as necessary to effectively treat the detected physiological condition, and recording what was effective while also measuring if the OSA is being effectively treated. Based on this feedback, learning, and training method, Bolea therefore shows measuring a physiological parameter (comprising the electrical potential from the EMG sensors) of the patient indicative of an efficacy of the different stimulation parameters and settings used to treat OSA, and training the system to pair the best stimulation (comprising selecting the desired electrode contacts and stimulation parameters) for the measured physiological condition which triggers the required (learned/trained) stimulation treatment. Therefore, measuring an electrical potential generated by the muscle cells of the tongue both triggers for selecting an effective stimulation treatment and indicates efficacy of a treatment by selecting said treatment according to the training/programming of the system. The claim language is broadly worded and does not distinguish Applicant’s invention from Bolea’s trained/programmed neurostimulation system and method of having measured efficacy of each of the different stimulation sets and stimulation parameters and then applying the effective treatment according to the various measured physiological parameters, including the electrical potentials measured by the EMG sensors of the worn oral appliance, that has already been associated with the effective stimulation treatment.
Bolea shows a benefit of attaching the electrodes to specific branches of the nerve and using stimulus steering in order to target specific nerve fascicles, such that different stimulation delivery to the electrodes innervate the desired muscles (para. 0140; para. 0162-0163 show targeting specific branches of the HGN, to innervate the tongue when stimulating the targeted HGN fascicles). When targeting different HGN fascicles to innervate specific parts of the tongue, Bolea shows suitable nerve stimulation sites including fascicles located at different distances away from each other, and targeting these alone or in combination (Fig. 12, para. 0164-0171). Examiner considers the sites shown by Bolea to be “peripherally” or “centrally” located with respect to the chosen electrode(s) that are targeted to innervate the desired parts of the tongue, so that when using stimulus steering above, and selecting a pulse delivery to the electrode(s) of their respective nerve fascicles, an electrical pulse train has stimulation parameters specifically for triggering chosen nerve fascicles and not for triggering other nerve fascicles of a different location. Based on these features of Bolea, Bolea shows wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude and a subsequent higher stimulating current or voltage amplitude, such that one or more peripherally located nerve fascicles in the nerve are pre-conditioned by the initial preconditioning current or voltage amplitude, and one or more centrally located nerve fascicles in the nerve further away from the at least one electrode than the peripherally located nerve fascicles are triggered by the higher stimulating current or voltage amplitude, while the one or more pre-conditioned peripherally located nerve fascicles are not triggered by the higher stimulating current or voltage amplitude (para. 0653-0656; based on targeting specific nerve fascicles, Fig. 12, para. 0162-0171).  

Regarding claim 2, Bolea shows wherein the device used for the method is sized for an HGN trunk having a diameter in the range of 2.5 mm to 4.0 mm (para. 0146, wherein the nerve cuff can accommodate an HGN trunk having a diameter within the claimed range; para. 0216, wherein the nerve cuff is placed around an HGN, including the HGN trunk as discussed above; para. 0604, wherein an appropriately sized cuff is selected based on the nerve diameter – therefore, Bolea shows using an appropriate cuff for the HGN trunk having a diameter between 2.5 mm to 4.0 mm).  
Regarding claim 7, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 180-degree arc around the HGN trunk (Figs. 21A-21B, para. 0189, wherein the electrode contact points 216 are all around the circumference of the nerve, unlike the embodiment shown in Fig. 22, para. 0190, which is semi-circular and contacts a length and not a circumference of the nerve).  
Regarding claim 8, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 270-degree arc around the HGN trunk (see the rejection of claim 6 above).  
Regarding claim 9, Bolea shows wherein the plurality of electrodes are spatially arranged to establish multiple electrical contact points around the HGN trunk, and to allow for field steering (para. 0189) and selective activation of electrodes (para. 0711). Bolea shows that electrode spacing allows for optimal current steering, in order to effectively target specific stimulation sites given the electrode arrangement (para. 0164, 0207 “stimulate a select area or fascicle(s)”, 0711 “electrical field steering…used for selective activation”), so the spacing of electrodes, inherently comprising center-to-center distance spacing, is optimized for performing the method effectively. Bolea shows close, but not overlapping electrode spacing arrangements (Figs. 27A-27C), wherein the electrodes appear to be shown to be at least equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts.
Regarding claim 11, Bolea shows sensing physiological artifacts that are caused by respiration (Figs. 1-4, respiration sensing lead 70 comprising respiration sensors 74 for sensing physiological artifacts that are caused by respiration – para. 0127, 0134), and delivering the electrical pulse train to the at least one electrode contact in synchronization with a respiratory cycle based on the sensed physiological artifacts (paras. 0129-0132, 0296 - closed feedback loop of stimulation to synchronize with a respiratory cycle based on the measured physiological parameter).
Regarding claim 12, Bolea teaches determining the next projected onset of an inspiratory phase of the respiratory cycle (end of expiration) based on the sensed physiological artifacts, and delivering the electrical pulse train to the at least one electrode contact immediately before, at, or right after the next projected onset of the inspiratory phase of the respiratory cycle (para. 0129, 0296, 0298, 0331-0332).
Regarding claim 13, Bolea shows storing data representative of the sensed physiological artifacts (para. 0136, 0297, 0325 – storing the data in memory).
Regarding claim 18, Bolea shows wherein the electrode contacts are located on the HGN trunk proximal to a medial branch of the HGN trunk (para. 0157, 0161, 0165, wherein the electrodes are so positioned to innervate the desired muscles controlling patency of the upper airway).
Regarding claim 20, Bolea shows wherein the physiological artifacts are sensed by at least one of a bioimpedance sensor (para. 0073, 0134), a pressure sensor (para. 0397), and a temperature sensor (para. 0397).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-10, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea.
Regarding claim 6, Bolea shows a plurality of electrode contacts 216 of a nerve cuff for circumferential engagement about a nerve (Fig. 21A) but lacks expressly showing that the plurality of electrode contacts comprises at least six electrode contacts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least six circumferentially disposed electrode contacts about the nerve, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, in the alternative, if the spacing arrangement is not shown by Bolea’s figures, since Bolea shows that spacing is important to provide appropriate electrical contact and desired control of stimulation delivery according to electrode positioning and spacing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further optimized Bolea’s method and arranged the electrodes such that a center-to-center spacing of each pair of adjacent ones of electrode contacts is equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts, since "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Regarding claim 10, Bolea teaches wherein the electrodes are configured to be arranged in a bipolar mode (para. 0211-0214), and that the stimulation output is configured to deliver bipolar stimulation (para. 0460, 0481). Bolea shows a plurality of electrode contacts and selective delivery to combinations of electrode contacts, as discussed in the rejection of claim 1 above. Based on Bolea’s teaching to provide a bipolar arrangement and bipolar stimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea so that the at least one electrode contact comprises a pair of adjacent ones of the electrode contacts, and the electrical pulse train is delivered between the pair of adjacent ones of the electrode contacts in a bipolar mode.  
Regarding claim 22, Bolea shows wherein the physiological parameter is measured by a sensor incorporated into an oral appliance (Fig. 53, oral appliance “530”; Fig. 54, oral appliance “540”; Fig. 55, oral appliance “550”; Fig. 56, oral appliance “560”; para. 0400-0401 describing the various oral appliances which may be used to measure tongue movement in response to the electrical pulse train delivery). Bolea shows a displacement sensor for measuring tongue movement and a force sensor for measuring tongue protrusion force (para. 0395), and that the oral appliance may comprise stimulation electrode contacts for delivering stimulation energy to the tongue (para. 0397, 0398), and that said oral appliance may also comprise sensors for measuring activity of the tongue muscle to affect stimulation delivery (para. 0400). Bolea also shows an inertial sensor used in combination with the respiration sensor (para. 0137, 0475 – the inertial sensor is shown by the accelerometer), wherein the inertial sensor affects stimulation delivery (para. 0488). Bolea lacks showing that the inertial sensor is incorporated into the oral appliance device. Since Bolea shows that the oral appliance may be configured for both sensing physiological information and delivering electrical stimulation, for treating OSA, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined other useful physiological sensors with the oral appliance for the purpose of aiding how physiological parameters related to OSA detection are sensed and analyzed for determining optimal electrical stimulation for the treatment of OSA. Since Bolea teaches that the oral appliance combines both sensing and stimulating electrical contacts, and that an inertial sensor is beneficially used in combination with a respiration sensor for determining stimulation settings, it would have been obvious to provide such inertial sensor with the oral device for the same application of determining patient orientation, or other orientation of the tongue muscle, and having that also affect the stimulation settings and respiration analysis performed by the method, when analyzing for and treating OSA. 
Regarding claim 25, Bolea shows wherein the physiological parameter is measured by an EMG sensor, above, but Bolea lacks showing wherein the physiological parameter is measured by an EMG sensor placed on or in the neck of the patient (para. 0143 – implantation of the stimulation lead into the neck, while the respiration sensing lead is not expressly implanted on or in the neck, and it is not disclosed if the EMG sensors of Bolea include implantation on or in the neck). However, Bolea shows that the EMG sensors measure the upper airway (para. 0151), which implies placement at least near the neck, in order to measure for upper airway movements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly positioned the EMG sensor on or in the neck of the patient for the purpose of accurately measuring for upper airway movements of the patient.

Claims 16, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Ni (US 8,983,572 B2, hereinafter “Ni”, cited in IDS).
Regarding claims 16, 23 and 26, Bolea lacks showing wherein the computing and processing includes a score of the at least one electrode contact based on the measured physiological parameter (based on movement of the tongue, which is based on the measured electrical potential generated by the muscle cells of the tongue, as measured by the EMG sensor). Ni teaches that it is known in the art to compute a score based on sensed physiological data (Figs. 2-3; col. 5, lines 8-26; col. 9, lines 8-26) as a useful tool in order to determine the state of the patient and if stimulation is appropriate for the computed score (col. 9, lines 25-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have computed for a score of the at least one electrode contact based on the measured physiological parameter as taught by Ni for the purpose of quantifying the effect of the measured physiological data on respiration and stimulation effects of the patient, comprising measuring for feedback response to stimulation, to determine if stimulation is appropriate based on the computed score. The motivation for modification would have been to compute a therapy score based on the measured movement of the tongue by the sensor in response to the therapy delivery above. After the modification of Bolea in view of Ni, the combination would therefore render obvious the feature of “computing a score” of the at least one electrode contact based on the measured movement of the tongue (based on the measured electrical potential generated by the muscle cells of the tongue, as measured by the EMG sensor).


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Baker, Jr. et al (US 5,304,206, hereinafter “Baker”).
Regarding claims 27-29, Bolea shows that the stimulation delivery may be “toggled” so that stimulation is not continuously delivered (para. 0564). Bolea shows that the patient may interact with the neurostimulator to turn it on/off (para. 0132). Bolea lacks explicitly showing that toggling stimulation delivery or turning the neurostimulator on/off includes toggling the neurostimulator between an OFF state and an ON state in response to at least one tap on the neurostimulator by the patient, using an inertial sensor to sense the tap(s). Baker teaches a neurostimulation method comprising an implantable neurostimulator 10 having control circuitry 15 (Fig. 1), the control circuitry configured for causing the stimulation circuitry to deliver the electrical pulse train to at least one electrode contact (Fig. 2 shows electrodes at the distal end of the lead 22 of Fig. 1; col. 2, lines 37-49); and a motion detector configured for sensing a tap on or in proximity to the neurostimulator (col. 3, lines 30-34 – the appropriate motion sensor to activate/deactivate the neurostimulator; col. 4, lines 18-38 describes different types of motion detectors), wherein the control circuitry is configured for toggling the neurostimulator between an ON state and an OFF state in response to at least one tap on the neurostimulator, such that in the OFF state, no stimulation energy is delivered to the at least one electrode contact (col. 3, lines 25-30 – tapping on/off to activate/deactivate the neurostimulator). Baker teaches that the motion detector comprises an inertial sensor (col. 3, lines 30-34 – the appropriate motion sensor to activate/deactivate the neurostimulator; col. 4, lines 18-38 describes different types of motion detectors, which includes inertial sensors such as “accelerometer”; Figs. 11a-11b show accelerometers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea’s toggling and/or turning on/off features of the neurostimulator to include tapping the neurostimulator to turn it on/off as taught by Baker (using an accelerometer to sense the tapping as taught by Baker), for the purpose of simplifying patient control of the neurostimulator, by simply tapping for on/off rather than relying on a separate control means as shown by Bolea (para. 0132).
Regarding claim 30, Bolea shows a magnetically sensitive reed switch (para. 0462, 0483) that is used for telemetry communications, for programming the neurostimulator (para. 0463, 0484). Bolea lacks expressly showing that the magnetically sensitive reed switch is also used to toggle the neurostimulator between an OFF state and an ON state in response to sensing a magnetic field from an external magnet. Baker teaches that it is known in the art of neurostimulators to use a reed switch for toggling the neurostimulator on/off (Baker teaches a reed switch configured for sensing a magnetic field from an external magnet corresponding to a command from the patient to toggle the stimulation circuitry between the ON state and the OFF state - col. 2, lines 7-9 and 60-62; col. 6, lines 55-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea’s magnetically sensitive reed switch that is used for communicating with and programming the neurostimulator to also communicate it to turn off/on in response to sensing a magnetic field from an external magnet, as taught by Baker, for the purpose of providing an additional means of control when communicating with the neurostimulator via the magnetically sensitive reed switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792